Case 1:15-cv-24391-MGC Document 293 Entered on FLSD Docket 11/21/2019 Page 1 of 2



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA

    BADIA SPICES, INC.,

                                     Plaintiff,           Civil Action: 1:15-cv-24391-MGC

            vs.

    GEL SPICE COMPANY, INC.



    GEL SPICE COMPANY, INC.,

                        Counterclaim Plaintiff,

            vs.

    BADIA SPICES, INC.,

                       Counterclaim Defendant.


                                           NOTICE OF FILING
          Defendant/Counterclaim Plaintiff, Gel Spice Company, Inc. (“Gel”), through its undersigned counsel

  pursuant to the Order Granting Plaintiff’s Motion for Entry of Permanent Injunction (DE 288) hereby files the

  attached written report under oath of Andrew Kuszynski.

  Dated: November 21, 2019                         Respectfully submitted,



                                                    By: /s/Mark E. Stein
                                                    Florida Bar No. 818666
                                                    MARK STEIN LAW
                                                    2999 N.E. 191st Street, Suite 330
                                                    Aventura, Florida 33180
                                                    Tel.: (305) 356-7550
                                                    mark@marksteinlaw.com
Case 1:15-cv-24391-MGC Document 293 Entered on FLSD Docket  11/21/2019
                                                      Civil Action:          Page 2 of 2
                                                                    1:15-cv-24391-MGC



                                                  Mandelbaum Salsburg
                                                  Ronald D. Coleman (Pro Hac Vice Admission)
                                                  Joel G. MacMull (Pro Hac Vice Admission)
                                                  3 Becker Farm Rd., Suite 105,
                                                  Roseland, NJ 07068
                                                  Tel.: (973) 736-4600
                                                  jmacmull@lawfirm.ms
                                                  rcoleman@lawfirm.ms

                                                  Attorneys for Defendant – Counterclaim Plaintiff
                                                  Gel Spice Company, Inc.


                                    CERTIFICATE OF SERVICE


          I HEREBY CERTIFY that on November 21, 2019, I electronically filed the foregoing

   document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

   is being served this day on all counsel of record identified on the Service List below in the manner

   specified, either via transmission of Notice of Electronic Filing Generated by CM/ECF or in some

   other authorized manner for those counsel or parties who are not authorized to receive

   electronically Notices of Electronic Filing.



                                                  By:   /s/Mark E. Stein




                                            SERVICE LIST


   John Cyril Malloy, III (jcmalloy@malloylaw.com)
   Oliver Ruiz (oruiz@malloylaw.com)
   Meredith Frank Mendez (mmendez@malloylaw.com)
   MALLOY & MALLOY, P.L.
   2800 S.W. Third Avenue
   Miami, Florida 33129
